Dear Secretary Blunt:
This letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition relating to funding for certain educational purposes. A copy of the initiative petition was submitted to this office by letter dated July 31, 1987. We conclude that the petition must be rejected.
Section 116.050, RSMo 1986, provides:
 116.050.  Initiative and referendum petitions, requirements. — Initiative and referendum petitions filed under the provisions of this chapter shall consist of pages of a uniform size. Each page, excluding the text of the measure, shall be no larger than eight and one-half by fourteen inches. Each page of an initiative petition shall be attached to or shall contain a full and correct text of the proposed measure. Each page of a referendum petition shall be attached to or shall contain a full and correct text of the measure on which the referendum is sought.
(Emphasis added.)
The page of which you provided us a copy is larger than eight and one-half by fourteen inches. Therefore, the form of the petition does not comply with Section 116.050 and must be rejected.
Because of our rejection of the form of the petition for the reason stated above and because of the similarities of this petition to other petitions which you subsequently forwarded to us for our review, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General